Citation Nr: 0430375	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1946 to July 
1947.  The appellant also had an unspecified period of 
service with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The appeal relative to service connection for a low back 
injury is ready for appellate review.  The appeal relative to 
service connection for bilateral hearing loss and tinnitus is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

The appellant did not sustain a back injury due to any 
incident of active military service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back injury are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for the Residuals of a Back Injury

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred a low back injury 
while serving on active military duty from January 1946 to 
July 1947.

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application was received in June 2002.  Thereafter, 
in a rating decision dated subsequently that month, the claim 
was denied.   In December 2003, the RO provided specific 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim; the allocation 
of responsibility for obtaining such evidence, as well as 
advising the appellant to submit any evidence in his 
possession pertaining to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.   

Firstly, the record demonstrates that contemporaneously with 
the current claim, the appellant was duly informed under the 
provisions of the VCAA as to claims of service connection for 
bilateral hearing loss and tinnitus in April 2002.  In the 
December 2003 letter, the appellant was informed that it was 
his responsibility to provide sufficient information as to 
the names, addresses and dates of treatment from any and all 
medical care providers, such that VA could obtain these 
records.  The appellant was further advised of what evidence 
would substantiate his claims.  

As will be noted below, the appellant's claim relative to 
service connection for a low back disorder is based upon his 
account of having been injured in a parachute jump during 
active military service from January 1946 to July 1947.  The 
claim is being denied upon the basis that there is no 
evidence indicating that the appellant was then injured - 
i.e., there is no evidence of a precipitating factual event 
during active military service which can be identified for 
medical care providers as possibly causing the claimed back 
injury.  In this regard, the record indicates that all 
sources of possible information as to the in-service incident 
are exhausted.  

Firstly, the record indicates that the appellant's service 
medical records for the period during which he claims to have 
sustained a back injury were received in August 1947, one 
month after he was separate from active military duty.  There 
is no evidence or suggestion that the service medical records 
for that period are incomplete.  

Moreover, during the course of a June 2004 Travel Board 
hearing, the appellant was extensively questioned by both his 
representative and the acting veterans law judge as to the 
injury and its subsequent manifestations.  In substance, the 
appellant testified that although he consulted a physician 
shortly after his discharge, he was unaware of whether the 
physician was still alive or his current location.  He 
further stated upon questioning that for a period of six 
years after military service, he had no further medical 
treatment for the claimed back injury.  Thus, any effort at 
location of the physician, for development of the claim under 
38 C.F.R. § 3.303(b) would be fruitless.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) ((Holding in substance that 
under 38 C.F.R. § 3.303(b), a veteran may utilize "the 
chronic disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition)).  

It thus appears that (1) any claimed in-service incident is 
incapable of substantiation and (2) no evidence is available 
dated for the period immediately after service which would 
substantiate any aspect of the claim.  Thus, no prejudice has 
inured to the appellant because of the timing of notice.  

Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claim

As noted, the appellant argues that he sustained a back 
injury while serving on active military duty from January 
1946 to July 1947.  He contends that his back injury was 
incurred as a result of his activities as a paratrooper, or 
when he was struck in the back with a crate of supplies while 
performing unloading duties.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Although the evidence indicates that at some point during the 
period from January 1946 through July 1947, the appellant 
trained as a paratrooper, the appellant's service medical 
records from that period are devoid of any mention of any 
incident involving the appellant's back.  Indeed, his 
separation physical examination of June 1947 indicates that 
his musculoskeletal system was normal upon clinical 
examination.  

In light of the Board's remand of the other two issues in 
this matter, it is important to note that it is the 
appellant's contention that it was during his first period of 
service (January 1946 to July 1947) that he incurred a back 
disorder.  There is no evidence to substantiate the critical 
second component of the Pond/Rose inquiry, as enumerated 
above, that would indicate the occurrence of any incident in 
service.

The claim is therefore denied.  

ORDER

Service connection for the residuals of a back injury is 
denied.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the appellant's claims of service 
connection for bilateral hearing loss and tinnitus must be 
remanded for compliance with applicable law relative to VA's 
duty to notify the appellant of what evidence would 
substantiate his claims, as well as for further development 
of the evidence.  Although the Board has not reviewed the 
claims with a view towards ascertaining the merits of the 
appeal, the Board has identified certain matters which must 
be resolved, prior to adjudication of this matter.  

The appellant argues that he developed bilateral hearing loss 
and tinnitus as a result of exposure to artillery fire during 
periods of active duty as a U.S. Army Reserve Chemical Corps 
officer, at some times approximate to the 1960's.  

Firstly, the Board is unable to ascertain the dates of the 
appellant's service with the U.S. Army Reserve, although 
there are two reports of medical examinations of record, 
dated in October 1959 and May 1966.  Although the former 
indicates that the appellant's hearing was then normal, the 
report was apparently generated as part of a pre-
commissioning physical examination, and it is not reflective 
of when the appellant began any periods of active duty.  

Conversely, the examination dated in May 1966 indicates that 
the appellant was noted to have hearing loss, but is without 
any mention of its etiology.  Although the appellant argues 
that his hearing loss was then incurred because of artillery 
fire, he is not a medically trained professional and his 
opinion is not competent in this regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Because the 
appellant was then apparently enrolled in the U.S. Army 
Reserves and was likely subject to both weekend drills and 
two-weeks per year active duty for training periods, it is 
unclear whether the appellant sustained the hearing loss 
during such periods.  

The initial issue thus becomes determining when, and under 
what duty circumstances, the appellant served on active duty 
for training, such that inquiry could be undertaken to 
substantiate his exposure to artillery as he contends.

Thus, VBA, AMC should contact the National Personnel Records 
Center (NPRC), and any other appropriate governmental records 
depositories, and attempt to obtain the appellant's service 
personnel records, previously classified as the appellant's 
201 file.  Under 38 C.F.R. § 3.159(c)(2), VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile. Id.  All efforts to 
obtain such personnel records should be documented.   

Following completion of this effort, as well as the receipt 
of any further information obtained from the appellant, the 
RO will then afford the appellant a VA medical examination to 
ascertain whether hearing loss or tinnitus was incurred as a 
result of any incident of active military service.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC will advise the appellant 
to submit any and all evidence not 
previously submitted as to (1) the facts 
and circumstances of his active military 
service with the U.S. Army Reserves, in 
particular as to the dates and 
circumstances of any acoustic trauma.  In 
so doing, the appellant will be advised 
to provide specific information as to 
dates, units of assignment, fellow 
serving Army reservists, etc., such that 
could be used to develop his claim, and 
(2) as to any VA, non-VA, or other 
medical treatment for bilateral hearing 
loss and tinnitus that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Subsequent to receipt of the 
appellant's response, the VBA AMC will 
then contact the NPRC and attempt to 
obtain any outstanding service personnel 
and medical records.  VBA AMC should also 
verify the appellant's period of service 
with the Army Reserves, to include active 
and inactive for duty training status.  
All inquiries must be clearly documented 
in the appellant's claims folder.  In 
addition, all responses thereto must be 
associated with the appellant's claims 
folder, to include any negative 
responses.  If the VBA AMC is unable to 
obtain any of the relevant records 
sought, it shall notify the appellant 
that it has been unable to obtain such 
records by identifying the specific 
records not obtained, explaining the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  38 U.S.C. 
§ 5103A(b)(2).

3.  The VBA AMC should then afford the 
appellant a clarifying VA medical 
examination, to ascertain if the 
appellant sustained hearing loss and 
tinnitus as a result of any incident of 
documented active military service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and such review should 
be acknowledged in any report generated 
as a result of this remand.    

The examiner is asked to provide the 
complete audiological evaluation of the 
appellant, to include puretone thresholds 
in decibels and speech recognition scores 
using the Maryland CNC test.

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


